In a proceeding pursuant to CPLR 7510 to confirm an arbitration award and to restrain the arbitrator from conducting any further hearings, petitioners appeal from so much of a judgment of the Supreme Court, Suffolk County, entered August 8, 1978, as denied their application to confirm the award and permitted the arbitrator to hold further hearings "in order to consider additional crucial evidence material to the controversy.” By order dated August 20, 1979, this court remitted the matter to Special Term to hear and report on whether the arbitrator made a certain statement in the presence of counsel for one side but not the other (the effect of which was to discourage the counsel who was present from introducing certain evidence), and the appeal has been held in abeyance in the interim (Matter of Lewis v County of Suffolk, 70 AD2d 107). Special Term has complied and rendered a report in accordance therewith. Judgment reversed insofar as appealed from, on the law, with $50 costs and disbursements, application granted and award confirmed. Special Term reported that "the County of Suffolk has failed to establish by a fair preponderance of the credible evidence that the arbitrator made the statement attributed to him.” We agree. Accordingly, the award must be confirmed since, upon the rendering thereof, the arbitrator no longer had the power to reopen the arbitration to hear further evidence (see Matter of Lewis v County of Suffolk, supra, pp 112-113). Lazer, J. P., Rabin, Gulotta and Margett, JJ., concur.